Citation Nr: 1703893	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  09-31 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a higher initial rating for a gastrointestinal disability, characterized as gastroesophageal reflux disease (GERD) and evaluated as noncompensable from June 16, 2007 to December 29, 2010 and as 10 percent disabling from December 30, 2010 to November 6, 2014, and recharacterized as irritable bowel syndrome (IBS) and GERD, and evaluated as 30 percent disabling from November 7, 2014.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from September 1997 to June 2007. 

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that, in pertinent part, granted service connection for GERD that was assigned an initial noncompensable disability rating from June 16, 2007.  Jurisdiction of the claims file is with the RO in Portland, Oregon. 

An August 2014 rating decision granted a 10 percent rating for GERD from December 30, 2010.

In a July 2015 decision, the Board granted a 10 percent rating prior to November 23, 2011 for a right ankle disability and denied a higher rating thereafter, and granted a 10 percent rating for right knee instability.  At that time, the Board remanded the Veteran's claim regarding GERD to the Agency of Original Jurisdiction (AOJ) for further development.

An August 2015 rating decision granted service connection for IBS and evaluated it with the GERD disability, which was assigned a single 30 percent disability rating from November 7, 2014.  Service connection for hemorrhoids was also granted and assigned an initial noncompensable rating.  

A September 2016 supplemental statement of the case (SSOC) includes the claims for increased ratings for right knee and ankle disabilities.  The Veteran did not appeal the Board's July 2015 decision; therefore, it is final.  38 U.S.C.A. § 7104 (West 2014).  In light of this, the right knee and ankles matters are no longer on appeal and will not be addressed in this decision.  


FINDINGS OF FACT

1.  Prior to November 7, 2014, and since the initial grant of service connection on June 16, 2007, the Veteran's service-connected gastrointestinal disability, described as GERD, has been characterized by persistently recurrent epigastric distress, pyrosis, dysphagia, reflux, regurgitation, nausea and vomiting, essentially commensurate with no more than considerable impairment of health, but without symptoms of diarrhea or constipation with near constant abdominal distress.

2.  Since November 7, 2014, the Veteran's gastrointestinal disability, described as GERD and IBS, has been characterized by alternating diarrhea and constipation with near constant abdominal distress, but without symptoms of weight loss, hematemesis, or melena with moderate anemia, or any combination of symptoms resulting in severe impairment of health.


CONCLUSIONS OF LAW

1.  Prior to November 7, 2014, the criteria for an initial rating of 30 percent, but not higher, for a gastrointestinal disability characterized as GERD have been met since the effective date of service connection on June 16, 2007.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.10, 4.114, Diagnostic Codes 7319, 7346 (2016).

2.  Since November 7, 2014, the criteria for a rating in excess of 30 percent for a gastrointestinal disability characterized as GERD and IBS have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.10, 4.114, Diagnostic Codes 7319, 7346.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations obligate VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

This appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has obtained all available records, including service treatment records and VA and non-VA medical records. 

The Veteran underwent VA examinations in July 2007, April 2009, March 2011, June 2014, and March 2015, and the examination reports are of record.

There was substantial compliance with the Board's July 2015 remand, as RO adjudicated the claims for service connection for IBS and hemorrhoids and VA treatment records, dated to October 2015, were obtained.  The Veteran did not identify any relevant private treatment records.

The July 2007, April 2009, March 2011, June 2014, and March 2015 VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiners considered an accurate history, and provided findings sufficient to rate the gastrointestinal disability.  

There is no indication that the Veteran's claimed disability has worsened since the last related VA examination.  As such, the Board finds that there is no basis to obtain a more current examination in this case.  See Palczewski v. Nicholson, 
21 Vet. App. 174, 181-83 (2007) (noting that the mere passage of time not a basis for requiring of new examination).

The Board finds the duties to notify and assist have been met.

II. Facts and Analysis

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  An unlisted disability will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the United States Court of Appeals for Veterans Claims (Court) noted that where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.   

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's statements describing the symptoms of her service-connected gastrointestinal disability are deemed competent.  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

Rating Criteria

The Veteran's gastrointestinal disability, characterized as GERD, is evaluated as noncompensable from June 16, 2007 to December 29, 2010 and as 10 percent disabling from December 30, 2010 to November 6, 2014 under Diagnostic Code 7399-7346.  

From November 7, 2014, the Veteran's gastrointestinal disability, characterized as IBS and GERD, is evaluated as 30 percent disabling under Diagnostic Code 7319.

Pursuant to 38 C.F.R. § 4.113 (2016), certain diseases of the digestive system, "particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition."  Consequently, certain coexisting diseases in this area "do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14."  Id. 

Under 38 C.F.R. § 4.114, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 

Under Diagnostic Code 7319, a 10 percent rating is assigned for moderate IBS with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is warranted for severe IBS with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114.

GERD is rated as analogous to hiatal hernia under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under Diagnostic Code 7346, a 10 percent rating is assigned for hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  

A 30 percent evaluation contemplates hiatal hernia manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

A 60 percent rating is assigned for hiatal hernia manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

Analysis

Schedular Rating

The medical and other evidence of record describes the episodic nature of the Veteran's gastrointestinal disability that varied in intensity throughout the appeal period.

During the July 2007 VA examination, the Veteran complained of occasional slight epigastric upsets aggravated by eating spicy or sweet foods.  She was able to eat otherwise a fairly normal diet.  Her weight was maintained steadily and her bowel function was regular.  She was 5 foot 1 inch tall and weighed 113 pounds.  The examiner described her as slender and moderately well-developed.  The Veteran reported an area of occasional slight discomfort in the epigastric area with no complaint at that time.  Her bowel sounds were essentially regular.  The examiner noted GERD that was improved.

VA clinical records show that, on December 4, 2007, the Veteran complained of epigastric pain for one week that was worse with food intake (7/30/09 Medical Treatment Record Government Facility, p. 9).  There was no nausea, vomiting, hematemesis, melena, or hematochezia.  The assessment was epigastric distress, most likely peptic ulcer disease versus gastritis.  

When seen the next week, the Veteran reported a three-week history of lower spastic abdominal pain, had nausea and pain with food, and said that Prilosec helped (7/30/09 Medical Treatment Record Government Facility, p. 3).  In January 2008, she was doing better and her dyspepsia was improving.  Id. at 1.

In March 2008, the Veteran was seen to establish VA care and reported severe GERD that was better with careful diet (7/14/09 Medical Treatment Record Government Facility, pp. 17-18).  She had right lower quadrant abdominal pain that occasionally worsened at times of menstruation with no nausea, vomiting, or weight changes.  Stable GERD was noted.

Then, in August 2008, the Veteran complained of a flare-up of GERD for two weeks when she felt as if food was stuck in her epigastric area (6/21/09 Medical Treatment Record Government Facility, p. 9).  Prilosec helped.  She cut down on caffeine, stopped smoking, and denied eating spicy foods.  Omeprazole was prescribed.  Stable GERD was reported in October 2008.  Id. at 3.

When seen for follow up in January and April 2009, the Veteran's right lower quadrant pain was resolved and her severe GERD was better with watching her diet carefully (3/17/10 Medical Treatment Record Government Facility, p. 11; 7/14/09 Medical Treatment Record Government Facility, p. 1).  Her right lower quadrant pain was resolved and there was no nausea, vomiting, or weight changes.

During the April 2009 VA examination, the Veteran reported nightly abdominal pain and a burning sensation that she rated 4 to 5 out of 10.  She denied a history of hematemesis, melena stool, increase or decrease in weight, hepatitis, or increase in fatigue.  The Veteran was unable to drink any alcohol, quit tobacco, and could not take any nonsteroidal anti-inflammatory drugs (NSAIDs), spicy food, and vitamins.  Stress induced the symptoms and she could not have food or drink after 8:00 p.m.  Even then, the Veteran continued to have the burning sensation.  She currently took omeprazole 40 milligrams (mg) daily and denied dysphagia for solid or liquid.  The Veteran had no history of pyrosis.  Her pain was epigastric radiating to the chest and she had no arm pain, nausea, or vomiting.  The Veteran tolerated the omeprazole very well, with no side effects, but continued having pain with the medication.  The disability did not affect her daily activity but affected her recreational and occupational activities due to pain. 

On examination, the Veteran's abdomen was nondistended, soft, and nontender. There were positive bowel sounds.  There was no sign of anemia.  The Veteran displayed normal health, was well-nourished, and well-conditioned, with normal weight.  The diagnosis was GERD with a normal esophagram, and mild functional impairment.

Results of a barium esophagram performed in May 2009 were unremarkable (1/3/11 Medical Treatment Record Government Facility, p. 1).

In her August 2009 substantive appeal, the Veteran reported continuous and daily stomach pain even with increased medications and restricted diet.  At times, her condition even prohibited physical activities including intimate relations with her husband.  See also May 2, 2008 notice of disagreement.  Her lay statements are considered to be competent.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).

A November 2009 VA clinical record reflects the Veteran's concern about severe GERD and dysphagia despite taking omeprazole (1/3/11 Medical Treatment Record Government Facility).  Ranitidine was added to her medications. 

In January 2011, the Veteran reported taking dual medications and that she experienced dysphagia, globus, and nighttime bile aspiration (1/7/11 VA 21-526b Veteran Supplemental Claim).

During the March 2011 VA examination, the Veteran noted that her heartburn gradually worsened over time.  She was doing better with increased medication but had a lot of regurgitation.  Regurgitation of stomach acid, not undigested or partially digested food, occurred about 2 to 3 times per week and usually happened during the night.  If she ate carbohydrates she got instant heartburn and nausea, especially in the evening.  Occasionally she had to throw up to feel better.  If she was nauseous she had to be very careful not to eat anything spicy or she remained nauseous for more than a day.  Vomiting occurred about 5 times per month.  Nausea was almost nightly.  The Veteran slept with her head elevated slightly and had to sleep on her left side.  She had trouble swallowing pills for years and felt as if they got stuck.  The Veteran took Prilosec twice a day (BID).

The Veteran quit smoking and drinking alcohol because of GERD that helped a little.  She watched her diet carefully to avoid spicy foods, tomato-based dishes, and carbohydrates.  The Veteran noted increased frequency of bowel movements and softer stool over the last six months.  She did not feel it was a side effect of her Prilosec.  There was no melena, hematochezia, or hematemesis.  

Objectively, the Veteran's abdomen was soft and tender to deep palpation in the bilateral lower quadrants, and nontender in the upper abdomen.  There was no hepatosplenomegaly, mass, or bruit, with good bowel sounds throughout.  The examiner commented that the Veteran's GERD symptoms appeared to have increased since the last (VA) examination requiring higher dosing of medication and still not getting good relief of symptoms.  It did not cause her to miss work but required substantial dietary changes.  Her lower abdominal tenderness was not related to her GERD.  The changes in her bowel habits were also most likely unrelated to the GERD.

June 2011 VA medical records reflect the Veteran's complaints of nausea over the past 3 or 4 years associated with intermittent heartburn (10/8/15 CAPRI, p. 137).  Her symptoms were worse with an empty stomach and when she ate certain foods.  She vomited to relieve nausea and had dysphagia with pills.  

An esophagogastroduodenoscopy (EGD) with biopsies was performed in June 2011 and revealed antral nodules and mild reactive gastropathy (10/8/15 CAPRI, pp. 110, 127; 7/18/11 Medical Treatment Record Government Facility, pp. 5, 7).  A history prepared prior to the procedure shows that the Veteran took omeprazole with no relief after which ranitidine was prescribed with some improvement.  Id. at 127.  She had nausea and shaking when she ate sugar, and sometimes was so uncomfortable she induced emesis, with dysphagia to solids over the past one or two months.  Id.

In a July 2011 written statement, the Veteran reported increased epigastric distress, heartburn, and nausea, for which an upper endoscopy was performed and three stomach nodules were removed (7/18/11 VA 21-4138 Statement in Support of Claim).  She still had those symptoms and discomfort.  See Layno v. Brown, supra.

In October 2011, the Veteran said medications kept her GERD pretty well under control, but in July 2012, she complained of constant burning at her sternum that was worse than in the past (10/8/15 CAPRI, pp. 68, 103).

The June 2014 VA examiner noted the Veteran's report of worsening GERD/hiatal hernia symptoms since her last VA examination (7/1/14 C&P Exam).  She took omeprazole and ranitidine, and over-the-counter antacid tablets that were ineffective in controlling her symptoms.  Her symptoms included persistently recurrent epigastric distress, pyrosis, reflux, and nausea that lasted less than one day and occurred four or more times per year.  An upper endoscopy performed in 2010 (2011) showed stomach polyps.  The Veteran's disability affected her ability to work in that there were functional limitations of no bending at the waist.

IBS was first reported in a July 2014 VA clinical record (10/8/15 CAPRI, p. 32) when the Veteran was noted to have diarrhea and her GERD was "doing okay" as long as she avoided certain foods.

In September 2014, the Veteran was advised that the EGD performed in 2011 revealed reactive gastropathy that was non-specific and could be due to multiple factors, including NSAIDs (10/8/15 CAPRI, p. 26).  She also had a small hiatal hernia that could increase reflux especially when recumbent.

During the March 2015 VA examination for intestinal conditions, the Veteran reported the onset of bowel problems in service, with bloating, gas, and abdominal cramps/discomfort and episodes of diarrhea that increased with stress.  For the past several years, her anxiety had increased (service connection is in effect for posttraumatic stress disorder (PTSD)) and she experienced more diarrhea stools and difficulty having stools.  

The Veteran's symptoms included diarrhea once or twice a week without blood in the diarrhea, alternating diarrhea and constipation with constipation once a week and diarrhea once or twice a week, occasional nausea especially if she ate sweet or spicy foods, abdominal cramping and discomfort prior to diarrhea episodes that sent her to the bathroom at short notice.  She had frequent episodes of bowel disturbance with abdominal distress and episodes of exacerbations and/or attacks of the intestinal condition.  One to three times a week, the Veteran had episodes of sudden pain and an urge to defecate that sent her racing to the bathroom to have diarrhea.  On three occasions she thought it was gas, and was incontinent of stool that necessitated her go home to change her clothing.  She was in a public setting and this was embarrassing for her.  The Veteran had 7 or more exacerbations or attacks in the last year.  She had no weight loss or malnutrition attributable to the disability. 

Objectively, bowel sounds were heard in all quadrants and the Veteran's abdomen was soft with generalized tenderness and no guarding.  The examiner commented that episodes of IBS/diarrhea affected the Veteran's ability to work in that it took her away from her duties and embarrassed in front of others.  IBS with diarrhea also impacted function when the Veteran had to go home to change clothing in the event of an incontinent episode.

In May 2015, the Veteran reported a two week history of moderate discomfort in her upper abdomen, that she believed was due to her GERD (10/8/15 CAPRI, p. 9).  The pain started directly below her sternum and traveled two inches below that.  Any additional pressure to this region was very painful.  The pain did not respond to over the counter omeprazole or ranitidine products.

Prior to November 7, 2014

VA examination reports and the Veteran's statements reflect that she complained that her gastrointestinal disability was productive of pyrosis, regurgitation, nausea and vomiting, epigastric pain, pyrosis, and some dysphagia, that the Board concludes the Veteran's disability picture is essentially consistent with a finding of considerable impairment of health under Diagnostic Code 7346.  

But, prior to November 7, 2014, the record does not show diarrhea or constipation with "more or less" constant abdominal distress under Diagnostic Code 7319.  While the Veteran reported at the April 2009 VA examination unspecified abdominal pain developing in 1998, and the March 2011 VA examiner noted her report of frequent bowel movements and softer stools, IBS was not reported in the clinical records until July 2014 when diarrhea was noted without any mention of findings consistent with near constant abdominal distress.  

As such, the Board finds that the probative medical and other evidence is commensurate with a 30 percent rating for the gastrointestinal disability since the initial grant of service connection.  See 38 C.F.R. § 4.114, Diagnostic Codes 7319, 7346.

Above 30 Percent Prior to and From November 7, 2014

Conversely, the Board further concludes that the probative medical and other evidence weighs against a finding of a rating higher than 30 percent prior to or from November 7, 2014.  Significantly, a higher rating is not available under Diagnostic Code 7319 that provides for a maximum 30 percent schedular rating.

Nor is a higher rating warranted under Diagnostic Code 7346, as the evidence does not show anemia with vomiting, weight loss, hematemesis, melena, or other symptoms associated with GERD that are productive of severe impairment of health such as to satisfy the criteria for a 60 percent rating at any time since the initial grant of service connection on June 16, 2007.  The Veteran reported nausea and vomiting in March 2011 but, otherwise, has consistently denied hematemesis and melena; she has not indicated, nor does the record reflect, material weight loss or anemia.  For example, the April 2009 VA examiner stated that the gastrointestinal disability did not affect her daily activity but affected her recreational and occupational activities due to pain.  Another example comes from the March 2011 VA examination report.  The 2011 VA examiner noted no significant effects on the Veteran's usual occupation, but recorded no or mild effects in areas such as chores, shopping, and sports with moderate effects on feeding.  As noted above, the March 2015 VA examination report reflects that this disability does cause impairment and embarrassment at work, but it does not cause severe impairment.  In sum, after reviewing all the pertinent medical and lay evidence, the Board finds that the preponderance of the probative medical evidence and lay evidence does not show symptoms productive of severe impairment of health when viewed in total.  As such, a 60 percent rating at any time since the initial grant of service connection is not warranted.

Extraschedular Rating and TDIU

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b)(1) (2016). 

The first step in the inquiry is to determine whether "the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 
22 Vet. App. 111, 115 (2008); see Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("The rating schedule must be deemed inadequate before extraschedular consideration is warranted.").  "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.

If the adjudicator determines that the available schedular ratings are inadequate, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Then, if the first two steps have been satisfied, the adjudicator must refer the claim to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether an extraschedular rating is warranted.  Id.

The Veteran's IBS and GERD disability is manifested by persistently recurrent epigastric distress, pyrosis, reflux, regurgitation, nausea and vomiting, and alternating diarrhea and constipation.  The rating schedule contemplates these symptoms.  See Diagnostic Codes 7319, 7346.  No additional manifestations have been reported, thus indicating that there are not additional manifestations beyond the scope of the rating criteria.

The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-66.  In addition to the gastrointestinal disability, service connection is in effect for PTSD, currently evaluated as 70 percent disabling; right knee limitation of motion, and right chondromalacia patella with degenerative joint disease and instability, each evaluated as 10 percent disabling; and tinnitus, polycystic ovarian syndrome, neuritis of the right ankle, and right ankle sprain with degenerative joint disease, also each evaluated as 10 percent disabling.  There is no evidence or argument that the combined schedular rating fails to contemplate the combined level of the service-connected disabilities.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record).  Referral for consideration of a combined extraschedular rating is not warranted.



ORDER

Entitlement to an initial 30 percent rating, but not higher, for a gastrointestinal disability (characterized as GERD), is granted since June 16, 2007.

Entitlement to a rating higher than 30 percent for a gastrointestinal disability, characterized as GERD and IBS, is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


